DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Foldyna et al. (EP 2 187 225 A2) in view of Quon (US 7,019,543) and Bearden et al. (US 5,627,759).

Regarding claims 1 and 4-6, Foldyna et al. discloses an apparatus for non-intrusive power monitoring, the apparatus comprising: a capacitive pickup (element 3, Fig 1); circuitry (element 55, Fig 1) for sensing a signal from the capacitive pickup; an analog to digital converter (element 6, Fig 1) to digitize the signal; and a digital filter (element 7, Fig 1) configured to integrate the digitized signal into a voltage measurement while rejecting low-frequency disturbances (see col. 3, lines 23-49). 

Foldyna et al. does not appear to disclose the specific type of digital filter used. Bearden et al. discloses an apparatus for power monitoring (element 200, Fig. 6) utilizing an antisymmetric finite impulse response (FIR) digital filter (element 216, Fig. 6), wherein the digital filter introduces a phase lag of 90° at a frequency of the voltage (see col. 9, lines 51-67), and wherein the digital filter has an odd number of taps (e.g. 3-tap filter or 5-tap filter) (see col. 10, lines 43-46). Bearden et al., therefore, discloses utilizing a Type 3 finite impulse response (FIR) filter. Consequently, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved filtering of the voltage signal. The limitations “wherein the digital filter has a frequency response that is inversely proportional to frequency, wherein the digital filter has zero group delay, introduces 90° of phase lag, and does not pass signals at zero frequency” are inherent features of Type 3 FIR filters.
Regarding claim 3, Foldyna et al. discloses an apparatus for non-intrusive power monitoring, wherein the digital filter is configured to reject low-frequency disturbances caused by thermal drift (i.e., since thermal drift disturbances are significantly lower than the cutoff frequency of digital filter 7)  (see col. 3, lines 23-49).
Regarding claims 8 and 20-22, Foldyna et al. discloses a method of non-intrusive power monitoring, the method comprising: sensing a signal from a capacitive pickup (element 3, Fig 1); digitizing the signal; and digitally filtering the digitized signal to integrate the digitized signal into a voltage measurement while rejecting low-frequency disturbances (see col. 3, lines 23-49).
Although Foldyna et al. does not appear to disclose a plurality of stacked plates, Quon shows that this feature is well known in the art. Quon discloses a capacitive pickup (element 214, Fig 2) including a plurality of stacked plates (elements 208, 210, Fig. 2), the plurality of stacked plates including a first plate (element 208, Fig 2) and a second plate (element 210, Fig 2) stacked such that the second plate is between the first plate and a monitored conductor (element 162, Fig 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose, in order to perform improved non-intrusive voltage sensing.
Foldyna et al. does not appear to disclose the specific type of digital filter used. Bearden et al. discloses an apparatus for power monitoring (element 200, Fig. 6) utilizing an antisymmetric finite impulse response (FIR) digital filter (element 216, Fig. 6), wherein the digital filter introduces a phase lag of 90° at a frequency of the voltage (see col. 9, lines 51-67), and wherein the digital filter has an odd number of taps (e.g. 3-tap filter or 5-tap filter) (see col. 10, lines 43-46). Bearden et al., therefore, discloses utilizing a Type 3 finite impulse response (FIR) filter. Consequently, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved filtering of the voltage signal. The limitations “wherein the digital filter has a frequency response that is inversely proportional to frequency, wherein the digital filter has zero group delay, introduces 90° of phase lag, and does not pass signals at zero frequency” are inherent features of Type 3 FIR filters.
Regarding claim 19, Foldyna et al. discloses a method, wherein the digitally filtering of the digitized signal rejects low-frequency disturbances caused by thermal drift (i.e., since thermal drift disturbances are significantly lower than the cutoff frequency of digital filter 7)  (see col. 3, lines 23-49).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Foldyna et al. (EP 2 187 225 A2) in view of Quon (US 7,019,543), Bearden et al. (US 5,627,759) as applied to claims 1, 3-6, 8, and 19-22 above, and further in view of Jackson (US 2010/0220422).

Regarding claim 7, Foldyna et al. discloses an apparatus for non-intrusive power monitoring, wherein the apparatus comprises a non-intrusive monitoring apparatus coupled to the capacitive pickup, the non-intrusive load monitoring apparatus comprising: at least one processor (i.e., computing unit 8 and evaluation unit 9, Fig. 1); and at least one memory configured to record measurements, the at least one memory storing a plurality of energy monitoring applications comprising instructions, which, when executed by the at least one processor, control one or more loads, and analyze the measurements to produce a report, wherein the non-intrusive monitoring apparatus is configured to transmit the report over an external network and does not transmit the measurements over an external network (i.e., dispatch centre 10, Fig. 1) (i.e., Foldyna et al.  inherently includes memory for storing measured data and a program to be executed by the processor, since having memory storing a program for executing the operation is an inherent feature present in any system having a control system to control its operation) (see col. 3, lines 23-49).
Although Foldyna et al. appears to be silent about the data resolution/sample rate, Jackson shows that this feature is well known in the art. Jackson discloses data resolution/sample rate of at least 1 kHz (see par. [0068]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, high accuracy detection.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin et al. (US 6,429,785; US 6,429,785) discloses an electrical energy meter.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot in view of the new grounds of rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
4/8/2021